Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended June Year-to-Date June % Change % Change Consolidated – Operating Revenues $ $ 7.5% $ $ 2.0% Earnings Before Income Taxes 25.1% 7.7% Net Income Available to Common 18.2% 2.1% Alabama Power – Operating Revenues $ $ -1.5% $ $ -6.7% Earnings Before Income Taxes 3.8% -9.9% Net Income Available to Common 0.0% -13.0% Georgia Power – Operating Revenues $ $ 13.3% $ $ 6.8% Earnings Before Income Taxes 34.8% 15.8% Net Income Available to Common 29.8% 8.2% Gulf Power – Operating Revenues $ $ -1.0% $ $ -4.7% Earnings Before Income Taxes 55 53 3.3% 75 95 -21.2% Net Income Available to Common 33 32 3.2% 45 58 -21.8% Mississippi Power – Operating Revenues $ $ 3.3% $ $ -2.0% Earnings Before Income Taxes 38 25 54.6% 61 50 20.5% Net Income Available to Common 25 15 66.1% 40 30 30.9% Southern Power – Operating Revenues $ $ 22.8% $ $ 16.2% Earnings Before Income Taxes 69 39 76.1% 63 101.5% Net Income Available to Common 45 32 41.3% 82 46 77.9% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications and rounding may be different from final results published in the Form 10-Q.
